In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-441 CR

____________________


LARRY JAMES HORTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. 18,436




MEMORANDUM OPINION

	Larry James Horton appealed from a sentence imposed on January 4, 2006.  Horton
filed notice of appeal with the trial court on August 16, 2007, more than ninety days from the
date of sentencing and outside the time allowed for requesting an extension of time for filing
notice of appeal.  We did not receive a response to our notice that the appeal had not been
timely perfected.
	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.


 
							 _____________________________
								STEVE McKEITHEN
								         Chief Justice



Opinion Delivered October 10, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.